Case: 23-1185   Document: 7     Page: 1   Filed: 12/30/2022




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

  IRINA COLLIER, and on behalf of all others simi-
                 larly situated,
               Plaintiff-Appellant

                           v.

  PRESIDENT OF STANFORD, WEBMASTER OF
   STANFORD, UCB CHANCELLOR, COLLIER-
  GARBER FAMILY, MARC TESSRER-LAVIGNE,
    Webmaster of Stanford, CHARLES WADE
  COLLIER, CHANCELLOR CHRIST, PRESIDENT
                    DRAKE,
              Defendants-Appellees
             ______________________

                      2023-1185
                ______________________

   Appeal from the United States District Court for the
Northern District of California in No. 4:22-cv-05375-YGR,
Judge Yvonne Gonzalez Rogers.
                 ______________________

PER CURIAM.
                       ORDER
   The court dismisses Irina Collier’s appeal and related
request for a writ of mandamus for lack of jurisdiction.
Case: 23-1185     Document: 7      Page: 2    Filed: 12/30/2022




2                          COLLIER   v. PRESIDENT OF STANFORD



     Ms. Collier filed a complaint at the United States Dis-
trict Court for the Northern District of California against
the above-captioned defendants for alleged civil rights vio-
lations and family law matters. On September 30, 2022, a
magistrate judge, screening the case under 28 U.S.C.
§ 1915, recommended that the case be dismissed. Among
other filings, Ms. Collier filed a notice of appeal to the
United States Court of Appeals for the Ninth Circuit. On
October 21, 2022, the Ninth Circuit dismissed her appeal
as premature. Ninth Circuit Appeal No. 22-16529, ECF
No. 4. On November 16, 2022, Ms. Collier filed a notice of
appeal with this court.
    We lack jurisdiction over this appeal and Ms. Collier’s
related request for mandamus relief. This court does not
have jurisdiction to review decisions of the Ninth Circuit.
And while this court does have jurisdiction over certain fi-
nal decisions of federal district courts—namely, those aris-
ing under the patent laws, see 28 U.S.C. § 1295(a)(1); or
under § 1295(a)(4)(C); or those involving monetary claims
against the United States “not exceeding $10,000 in
amount,” 28 U.S.C. § 1346(a)(2), see 28 U.S.C.
§ 1295(a)(2)—Ms. Collier has asserted no claims within
this court’s limited subject matter jurisdiction. *




    *     We note that this is now our fourth decision this
year explaining to Ms. Collier the statutory limits of this
court’s jurisdiction over her civil matters arising from the
Northern District of California. See In re Collier, No. 2022-
165, ECF No. 4 (Fed. Cir. Nov. 18, 2022) (dismissing re-
quest for mandamus relief for lack of jurisdiction); Collier
v. Univ. of Cal., Berkeley, No. 2022-1442, ECF No. 18 (Fed.
Cir. June 29, 2022) (dismissing request for mandamus re-
lief for lack of jurisdiction); Collier v. Univ. of Cal., Berke-
ley, No. 2022-1442, ECF No. 15 (Fed. Cir. May 26, 2022)
(dismissing False Claims Act appeal for lack of
Case: 23-1185      Document: 7     Page: 3    Filed: 12/30/2022




COLLIER   v. PRESIDENT OF STANFORD                          3



    This court can, under 28 U.S.C. § 1631, transfer an ap-
peal to the regional circuit where the appeal “could have
been brought at the time it was filed or noticed.” However,
the Ninth Circuit has already held that Ms. Collier cannot
yet bring her premature appeal, and we agree, so we dis-
miss this appeal rather than transfer it.
    Accordingly,
    IT IS ORDERED THAT:
    (1) The appeal is dismissed.
    (2) Any pending motions are denied as moot.
    (3) Each side shall bear its own costs.
                                     FOR THE COURT

December 30, 2022                    /s/ Peter R. Marksteiner
     Date                            Peter R. Marksteiner
                                     Clerk of Court




jurisdiction). Ms. Collier is thus on notice and expected not
to seek this court’s review of cases outside of that limited
subject matter jurisdiction, as explained to Ms. Collier in
those orders as well as this one.